PER CURIAM.
The State has filed a petition for writ of certiorari seeking review of an order dated June 21, 1995, wherein the trial court denied the State’s motion for additional compelled examinations of the defendant. Because Rule 3.216(h), Florida Rules of Criminal Procedure, and State v. Battle, 302 So.2d 782 (Fla. 3d DCA 1974), provide that the State may call additional expert witnesses on the issue of the defendant’s insanity and that such expert witnesses must be granted access to the defendant and because we find that the alleged tardiness of the State’s request for additional compelled examinations did not prejudice the defendant, we grant the State’s petition for certiorari and quash the trial court’s order dated June 21, 1995, with directions for the trial court to enter an order granting the State’s motion for additional compelled examinations of the defendant.
Petition granted; order quashed with directions.